Citation Nr: 9919304	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability of the 
right fourth and fifth fingers.

2.  Entitlement to service connection for upper respiratory 
infections.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroenteritis and ulcers.

5.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.

6.  Entitlement to a compensable evaluation for right septal 
deviation, postoperative.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The veteran testified at a video conference hearing before 
the undersigned Member of the Board in March 1999.  During 
the hearing the veteran withdrew his claim for service 
connection for alcoholism.  Also during the hearing the 
veteran stated that he had tried to obtain all pertinent 
private medical records but had been unable to obtain some of 
them.

The veteran's claim for service connection for a psychiatric 
disability, to include anxiety and depression, and the claim 
for a compensable evaluation for right septal deviation, 
postoperative, are the subject of a remand section of this 
decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
disability of the right fourth and fifth fingers, upper 
respiratory infections and gastrointestinal disability are 
not plausible.

2.  The veteran developed chronic sinusitis as a resulted of 
service-connected postoperative right deviated septum.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability of the right 
fourth and fifth fingers, upper respiratory infections or 
gastrointestinal disability.  38 U.S.C.A. § 5107 (West 1991).

2.  Sinusitis disability is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  

For a direct service connection claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where a determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).

I.  Right Fourth and Fifth Finger Disability

The veteran seeks service connection for disability of his 
right fourth and fifth fingers.  The veteran first submitted 
a claim for service connection for a right finger disability 
in December 1995.  The veteran testified at the March 1999 
video conference hearing that he injured the little finger of 
his right hand while serving in Korea.  He stated that a 
fellow service man had been making disparaging remarks about 
his wife.  The veteran was holding a drink in his right hand.  
The veteran hit the fellow service man on the head with the 
glass.  The glass broke and cut his hand.

The service medical records are negative to any injury of the 
right hand or fingers.  

A September 1995 private medical record indicates that the 
veteran lacerated his right hand at work.  The veteran was 
excused from work for a week due to his right hand injury.

On VA examination in March 1996 the veteran reported that 
while in service he got into an altercation and smashed a 
glass he was holding in his hand against the side of another 
person's face.  The glass broke cutting the lateral aspect of 
the base of the veteran's right fifth finger.  The veteran 
had some numbness and loss of use of the right fourth and 
fifth fingers.

While the veteran maintains that he has a disability of the 
right fourth and fifth fingers as a result of an inservice 
injury to his right hand, he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
495 (1992).  The record contains no medical evidence 
suggesting that any current right finger disability was 
present in service or caused by service.  The March 1996 VA 
examiner only recorded the history as provided by the 
veteran.  Information which is simply information recorded by 
a medical examiner, unenhanced by any medical comment by the 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded. 

II.  Upper Respiratory Infections

The veteran's service medical records reveal that he was 
treated for an upper respiratory infection in August 1973 and 
then again in March 1976.  The remainder of the service 
medical records, including the September 1976 discharge 
examination report, are negative for evidence of an upper 
respiratory infection.  In addition, there is no post-service 
medical evidence documenting treatment for respiratory 
infections or suggesting that the veteran has chronic upper 
respiratory infections which are etiologically related to 
service.  Accordingly, the veteran's claim for service 
connection for upper respiratory infections is not well 
grounded and must be denied.

III.  Chronic Sinusitis

At his March 1999 hearing the veteran reported that he had 
experienced headaches and sinus drainage since he had trauma 
to his nose during service and subsequent nasal surgeries.  

The Board has found the veteran's claim for service 
connection for sinusitis to be well grounded.  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The service medical records do not show that the veteran 
experienced sinusitis during service.  However, the records 
do show that the veteran experienced blunt facial trauma in 
September 1975.  The veteran was noted to have an old nasal 
fracture.  Examination revealed the veteran's septum to be 
deviated toward the right.  In November 1975 the veteran 
requested nasal surgery for saddle deformity and right septal 
deviation.  The service medical records do not reveal that 
nasal surgery was performed at that time.  

Private medical records from David D. Sexton, M.D., reveal 
findings of deviated septum and chronic sinusitis in March 
and April 1987.  In April 1987 Dr. Sexton performed a 
septoplasty and bilateral sphenoidectomy on the veteran.  
Following the April 1987 surgery the veteran continued to 
have chronic sinusitis.  In January 1988 Dr. Sexton performed 
a right external frontoethmoidectomy on the veteran.

On VA examination in December 1994 the veteran complained of 
continued problems with headaches and post nasal drainage.  
The veteran reported occasional bouts of sinusitis and 
reported that he had sinusitis three weeks previously.  The 
sinuses were relatively clear except for some minimal ethmoid 
disease.  His maxillary sinuses were both clean.  The 
examiner noted that the veteran clearly had minimal sinonasal 
disease.

By rating action in February 1995 the RO granted entitlement 
to service connection for postoperative residuals, repair of 
right nasal septal deviation.

On VA general medical examination in March 1996 the veteran 
reported severe headaches and difficulty with congestion in 
the nasal apparatus.  On VA psychiatric examination in March 
1996 the diagnoses included traumatic sinusitis, status post 
two surgeries.  

Service connection in effect for postoperative residuals of 
repair of right nasal septal deviation.  The record reveals 
that the veteran has chronic sinusitis and that a VA examiner 
has attributed the sinusitis to the veteran's service-
connected nasal disability.  Since the sinusitis is secondary 
to a service-connected disability, service connection for 
sinusitis is warranted.

IV.  Gastrointestinal Disability, to Include Gastroenteritis 
and Ulcers

The veteran claims that he is entitled to service connection 
for a gastrointestinal disability.  At his March 1999 hearing 
he testified that he was treated during service for a stomach 
disability and that he received continued treatment for his 
stomach disability after discharge from service.  He stated 
that he was unable to obtain any more private medical records 
regarding treatment of his stomach disorder.

The veteran's service medical records reveal that in June 
1972 the veteran was treated for diarrhea, stomach cramps, 
nausea and vomiting.  No diagnosis was recorded.  The veteran 
was treated for gastroenteritis in December 1974 and again in 
April 1976.  The remainder of the service medical records, 
including the September 1976 discharge examination report, 
are negative for evidence of any gastrointestinal disorder.

There is no post service medical evidence suggesting the 
presence of any gastrointestinal disorder until approximately 
10 years following the veteran's discharge from service.  
Moreover, there is no medical evidence suggesting that any 
current gastrointestinal disorder is etiologically related to 
the gastroenteritis present in service or that any current 
gastrointestinal disorder is otherwise etiologically related 
to service.  Therefore, the Board must also deny this claim 
as not well grounded. 


ORDER

Entitlement to service connection for disability of the right 
fourth and fifth fingers is denied.

Entitlement to service connection for upper respiratory 
infections is denied.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for a gastrointestinal 
disability, to include gastroenteritis and ulcers, is denied.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety.  The 
veteran was provided a VA psychiatric examination in March 
1996.  The examiner indicated that the veteran might have a 
generalized anxiety disorder.  He noted that if the veteran 
did have a generalized anxiety disorder, it was etiologically 
related to service.  The VA examiner stated that the veteran 
should be given a battery of psychological tests in order to 
verify whether he had a generalized anxiety disorder.  The 
veteran was not given a VA psychological examination as 
recommended by the VA psychiatric examiner.  Such an 
examination must be performed and reviewed by the RO prior to 
review of this claim by the Board.

The veteran also seeks a compensable evaluation for right 
septal deviation, postoperative.  During the pendency of the 
veteran's claim the regulation with respect to respiratory 
disabilities changed.  61 Fed. Reg. 46,720-731 (September 5, 
1996), effective October 7, 1996.  Since the veteran's appeal 
was pending at the time the applicable regulation was 
amended, his claim must be considered under both the new and 
former criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A review of the record reveals that the RO only 
considered the former criteria in evaluating the veteran's 
septal deviation disability.  Review of the veteran's claim 
under both the new and former criteria is required prior to 
consideration of this claim by the Board.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claim for service 
connection for a psychiatric disorder and 
for a compensable evaluation for his 
deviated septum disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent records identified by the 
veteran, which are not currently of 
record.

2.  The RO should schedule the veteran 
for appropriate VA examinations in order 
to determine the nature and extent of his 
psychiatric and septal deviation 
disabilities.  The veteran should be 
given a battery of psychological tests as 
recommended by the VA examiner in March 
1996.  The VA psychiatric examiner should 
indicate whether it is at least as likely 
as not that any psychiatric disability 
found is related to the veteran's 
service.  The examination of the 
veteran's nose should indicate whether 
there are any obstructions in the 
veteran's nose and whether there is any 
interference with breathing through the 
nose.  The veteran's claims file must be 
provided to the examiners for review 
prior to the examinations.

3.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disability, to include anxiety and 
depression, and readjudicate the claim 
for a compensable evaluation for right 
septal deviation, postoperative.  The RO 
must readjudicate septal deviation claim 
considering both the former rating 
criteria for the evaluation of 
respiratory disorders, 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996), and the new 
schedular criteria for rating respiratory 
disorders, 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (1998), and rate the veteran's 
disability by reference to whichever 
schedular criteria are more favorable to 
him.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

